March 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       CITY OF DEER PARK, Appellant

NO. 14-13-00695-CV                          V.

                   LEONARD JAMES HAWKINS, Appellee
                    ________________________________

        This cause, an appeal from an order denying a plea to the jurisdiction,
signed July 12, 2013, was heard on the transcript of the record. We have inspected
the record and find error. We therefore order the order of the court below
REVERSED and RENDER judgment dismissing Appellee Leonard James
Hawkins’s suit against Appellant, City of Deer Park, for lack of subject matter
jurisdiction.

     We further order that all costs incurred by reason of this appeal be paid by
Appellee, Leonard James Hawkins.

      We further order this decision certified below for observance.